t c memo united_states tax_court philip e parsons and karen parsons petitioners v commissioner of internal revenue respondent docket no filed date j timothy bender and j scott broome for petitioners christopher a fisher for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies in petitioners’ federal income taxes and additions to tax as follows additions to tax sec sec sec sec year deficiency b b a b b a dollar_figure n a dollar_figure dollar_figure big_number dollar_figure n a n a big_number ' percent of the interest due on dollar_figure for tax_year unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions we must decide the following issues whether petitioners are liable for additions to tax for fraud under sec_6653 for and we hold they are whether petitioners are liable for additions to tax for substantial_understatement of tax for and we hold they are ' petitioners have conceded the deficiencies in each year at issue petitioners have also averred that the sec_6501 year period of limitations on assessment has expired with respect to the years in issue because we conclude that petitioners filed fraudulent_returns for each of these years the period for assessment remains open see sec_6501 murphy v commissioner tcmemo_1995_76 sisson v commissioner tcmemo_1994_545 the definition of fraud for purposes of sec_6653 is the same as the definition of fraud for the purpose of extending the period of limitations under sec_6501 affd without published opinion 108_f3d_339 9th cir findings_of_fact at the time they filed their petition petitioners resided in pepper pike ohio petitioners were married and filed joint returns for the years in issue during the years in issue petitioner philip he parsons was a licensed pharmacist and the president and sole shareholder of cedar hill drug company inc cedar hill which operated a pharmacy in cleveland heights ohio and beginning in date a second pharmacy in solon ohio mr parsons formed cedar hill in and incorporated it in the state of ohio in in addition to filling prescriptions cedar hill sold milk tobacco beer wine and other merchandise mr parsons was an employee of cedar hill and was issued forms w-2 wage and tax statement for the years in issue mr parsons as the pharmacist did not ring up sales on the register which was operated by other employees mrs parsons also a licensed pharmacist worked at an unrelated pharmacy and although not an employee of cedar hill she occasionally filled in for mr parsons at cedar hill during the years at issue petitioners retained the accounting firm skoda minotti reeves co smr to perform bookkeeping and tax consultation services for cedar hill as well as to prepare cedar hill’s corporate_income_tax returns and petitioners’ personal income_tax returns joseph f skoda was the smr partner responsible for petitioners’ and cedar hill’s accounts smr supplied petitioners with forms for the purpose of recording cash transactions in cedar hill’s operations these forms were titled daily sales and cash report and were referred to as pink sheets the pink sheets provided a means of recording different categories of cash receipts and disbursements so that petitioners and smr could account for cedar hill’s cash the cash disbursement categories included a line denoted personal drawing for recording cash withdrawn by mr parsons for personal_use the pink sheets also had a line for recording the amount of cash deposited into cedar hill’s bank account mr parsons understood the personal drawing line to be a place for recording money taken out of the register during the course of the day for personal_use at the end of each business_day mr parsons brought home the register tapes cash and receipts from the cash registers at cedar hill and gave them to mrs parsons who then completed the pink sheet record for that day by comparing the cash and the register tapes from each cash register and shift it could be determined whether each cashier was properly accounting for his or her cash receipts each morning mr parsons would take the cash that mrs parsons had counted in preparing the pink sheets the previous evening so he could deposit it in cedar hill’s bank account at some point during the business_day he would deposit cash into cedar hill’s bank account mr parsons did not receive regularly scheduled pro_rata installments of his salary from cedar hill instead either mr or mrs parsons would take cash from cedar hill’s proceeds as needed for living_expenses on occasion mr parsons would remove cash from the cedar hill registers during the business_day and either he or mrs parsons would record the withdrawal on the pink sheets on the personal drawing line in the evening mrs parsons would sometimes remove cash that had been brought home from cedar hill and use it for the parsonses' personal_use mrs parsons recorded these withdrawals on the pink sheets as personal draws the withdrawals of cash that were recorded as personal draws on the pink sheets and the value of any business checks written for personal expenditures were tallied at yearend by smr and offset against the salary due mr parsons cedar hill would then issue a check to mr parsons for any remaining salary due him however not all cash taken by mr parsons from cedar hill’s proceeds was recorded on the pink sheets on many occasions mr parsons would remove cash from the previous day’s proceeds that had been counted by mrs parsons the previous evening had been recorded on the pink sheets as deposited and was awaiting deposit into cedar hill’s bank account these withdrawals of cash by mr parsons were not noted as personal draws or otherwise recorded on the pink sheets as a result the pink sheets reflected the cash on hand at the end of each business_day but often did not reflect the subsequent cash withdrawals made by mr parsons before making deposits into cedar hill’s bank account the total cash withdrawn by mr parsons but not recorded on the pink sheets equaled dollar_figure in and dollar_figure in some but not all of this money was deposited into mrs parsons’ personal bank account after the close of each month mr parsons forwarded that month’s pink sheets to smr he also provided handwritten summaries of that month’s sales and accounts_receivable the white sheets using the pink sheets the white sheets and other records of check transactions smr prepared monthly balance sheets income statements and general ledger sheets for cedar hill mr skoda noticed that the amounts recorded for cedar hill’s accounts_receivable could not be reconciled with the cash in cedar hill’s bank account nor did the cash deposited amounts mrs parsons had recorded on the pink sheets match the actual often mr parsons would make such withdrawals at the request of mrs parsons who would call him at cedar hill and request that he deposit additional funds in her personal checking account to cover checks she was writing amounts deposited mr skoda attributed these discrepancies to the large volume of workmen’s compensation prescriptions filled by cedar hill wherein the nominal amounts billed for such prescriptions were greater than the actual amounts reimbursed to cedar hill for such prescriptions mr and mrs parsons did not mention to mr skoda that they had withdrawn for personal_use some of the amounts listed as deposits on the pink sheets and mr skoda did not review the parsonses’ personal bank accounts during the years at issue at various times mr parsons advanced funds to cedar hill and as of date cedar hill’s books recorded debt owed to mr parsons of dollar_figure in date in an effort to avoid mr parsons’ having imputed_interest income from cedar hill smr recharacterized on cedar hill’s books dollar_figure of the indebtedness to mr parsons as mr parsons’ paid-in capital as a result of smr’s action by date cedar hill’s indebtedness to mr parsons was recorded as only dollar_figure and by date the indebtedness had been eliminated from cedar hill’s books in april or may of donald paskert a revenue_agent for respondent began a taxpayer_compliance_measurement_program audit of cedar hill at that time mr paskert asked for and received all of cedar hill’s books_and_records during his audit of cedar hill mr paskert was unable to reconcile the deposit amounts listed on the pink sheets with the bank_deposits recorded on the bank statements for cedar hill’s account he was also unable to match the figures from cedar hill’s white sheets with those from the pink sheets to resolve these discrepancies mr paskert expanded his investigation to the personal tax returns of petitioners he requested and received petitioners’ personal bank records in the fall of which indicated that petitioners had made deposits that far exceeded the income reported on their returns in a subsequent telephone interview with mr paskert when asked about these excess deposits mr parsons admitted that all the funds in petitioners’ bank account consisted of either mrs parsons’ wages or money removed from cedar hill at a second meeting in date mr parsons admitted to mr paskert that the pink sheets did not reflect all of the cash withdrawn from cedar hill by petitioners mr and mrs parsons were subsequently indicted and after a jury trial convicted of two violations of sec_7206 with respect to their and returns for subscribing to false income_tax returns specifically the indictments charged petitioners with reporting on each return total income which they knew to be false petitioners reported gross_income of dollar_figure and dollar_figure in and respectively which included salary income of mr parsons from cedar hill of dollar_figure and dollar_figure respectively for the same respective years respondent determined using the bank_deposits and cash_expenditures_method that petitioners had unreported income of dollar_figure and dollar_figure petitioners now concede they had unreported income in these amounts the source of which was cash proceeds from cedar hill’s operations not deposited into cedar hill’s bank accounts but instead retained by petitioners thus petitioners received from cedar hill a total of dollar_figure and dollar_figure during and respectively while reporting as income only dollar_figure and dollar_figure respectively from that source respondent determined in addition that the underpayments resulting from the unreported income in each year at issue were due to fraud and that there was a substantial_understatement of tax in each year within the meaning of sec_6661 petitioners dispute these determinations opinion fraud the existence of fraud is a question of fact see 958_f2d_684 6th cir affg and remanding on other grounds tcmemo_1987_549 respondent has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b if respondent establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud -- - except to the extent petitioners establish otherwise see sec_6653 to establish fraud respondent must show that petitioners engaged in conduct with the intent to evade taxes that they knew or believed to be owing 909_f2d_915 6th cir direct evidence of fraud is seldom available see 92_tc_661 80_tc_1111 consequently we may rely on circumstantial evidence to establish fraud see united_states v walton supra see also hagaman v commissioner supra pincite fraud may be inferred from any conduct the likely effect of which would be to mislead or to conceal 317_us_492 the taxpayer’s background including his sophistication experience and education and the context of the events in question may be considered circumstantial evidence of fraud see 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 465_f2d_299 7th cir affg tcmemo_1970_274 99_tc_202 the courts have established several indicia or badges_of_fraud which include understating income maintaining inadeguate records giving implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony filing false documents failing to file tax returns and dealing in cash spies v united_states supra pincite 39_f3d_658 6th cir affg and remanding on other grounds tcmemo_1992_616 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 although no single factor is necessarily sufficient to establish fraud the existence of several indicia constitutes persuasive circumstantial evidence of fraud see bradford v commissioner supra pincite petzoldt v commissioner supra pincite finally although not dispositive a conviction for filing false federal_income_tax returns under sec_7206 is evidence of fraudulent intent see 84_tc_636 miller v commissioner tcmemo_1989_461 petitioners concede they had unreported income resulting in the deficiencies as determined by respondent for and which establishes an underpayment for each year however they contend that the underpayments were not due to fraud petitioners mount a number of arguments to show that they lacked the requisite fraudulent intent first to rebut the adverse inferences that might be drawn from the fact that mr parsons often took cash from cedar hill’s proceeds without recording it on the pink sheets as a personal draw petitioners contend that they understood the pink sheets to function merely as a snapshot of the day’s business activity so that cash removed after the business_day need not be reflected on the pink sheets thus the argument goes mr parsons recorded cash he withdrew for personal_use from the registers during business hours but did not believe it was necessary to record cash taken on the following day before cedar hill’s proceeds were deposited into its bank account besides finding it implausible that a college-educated successful businessman could believe this we note that petitioners’ own actions are inconsistent with this explanation mrs parsons testified that she would on occasion remove cash for petitioners’ personal_use in the evenings at home when she was performing her bookkeeping tasks for cedar hill and that these withdrawals were recorded as personal draws on the pink sheets if petitioners believed the pink sheets were to function only as a snapshot of the business_day mrs parsons’ after-hours withdrawals would not need to be recorded petitioners’ snapshot theory is also different from the explanation initially provided by petitioners’ accountant to respondent’s revenue_agent in the course of the audit as continued apparently recognizing that if as they professed to believe it was not necessary to record on the pink sheets all withdrawn cash then there would have to be some means by which smr could trace withdrawn cash not so recorded petitioners claim they believed smr would compile the unrecorded cash by examining the records of mrs parsons’ personal checking account into which petitioners claim all such cash was deposited petitioners concede that the records of mrs parsons’ account were never given to smr but claim this failure resulted from a miscommunication between them mr parsons testified that he instructed his wife to provide her checking account records to their accountant mrs parsons testified that she misunderstood this instruction thus mr parsons claims he believed his accountant was taking account of all the cash mr parsons removed from cedar hill’s proceeds because he could track it through the cash deposits made into mrs parsons’ checking account petitioners’ efforts to account for the failure to provide mrs parsons’ personal checking account records to their accountant----which records in their version of events were crucial to the accountant’s correctly compiling their income--are continued petitioners’ authorized representative the accountant advised the agent that mr parsons’ explanation was that the pink sheets had already been completed and were at home when on the following morning he would remove some of the cash awaiting deposit to cedar hill’s bank account based entirely on their self-serving testimony and are unconvincing moreover this failure purportedly caused by miscommunication occurred years in a row the amounts reported on petitioners’ returns as mr parsons’ salary or draw from cedar hill were dollar_figure and dollar_figure in and respectively petitioners have conceded that the actual amounts they received from cedar hill in those years were dollar_figure and dollar_figure respectively we do not believe that petitioners could continue to believe that their accountant was successfully tracking all the cash they were taking from cedar hill via mrs parsons’ checking account records which were never furnished to the accountant or otherwise in light of the size of the discrepancies in the figures reported on the return and the amounts actually taken in each year finally respondent has reconstructed personal expenditures in each year which petitioners have conceded that substantially exceed the net balance plus deposits into mrs parsons’ checking account creating the clear inference that significant amounts of cash taken from cedar hill by mr parsons were not deposited into the account as petitioners contend but spent directly on personal expenditures accordingly even if smr had been provided with mrs parsons’ checking account records it would not have been able to reconstruct all of mr parsons’ diversions from cedar hill -- - petitioners further contend that they lacked fraudulent intent because they believed any cash they received from cedar hill in excess of mr parsons’ reported salary constituted repayment of loans owed to mr parsons by the corporation although on date cedar hill owed mr parsons dollar_figure by date the value of the loans had been reduced to dollar_figure this reduction resulted from smr’s decision to recharacterize amounts recorded as debt as paid-in capital in order to preclude petitioners’ having imputed_interest income in respect of these amounts petitioners assert that they were never informed of the elimination of this indebtedness we do not find petitioners’ loan repayment rationale convincing regardless of whether petitioners had been advised of their accountant’s recharacterization of the loan amounts as paid-in capital their rationale that the cash mr parsons took constituted loan repayments fails because there was no way for their accountant to keep track of the purported repayments by cedar hill only if one accepts that mrs parsons’ checking account was intended to provide a means for smr to compile mr parsons’ removals of cash--which for the reasons previously stated we do not--could smr have any conceivable way of keeping track of cedar hill’s outstanding indebtedness to mr parsons as he paid himself back with diverted cash -- - a final argument by petitioners deserves brief consideration petitioners contend that if they were attempting to evade taxes they would not have left such a clear paper trail specifically petitioners argue that a lack of fraudulent intent should be inferred from the fact that all of the diverted cash was deposited into mrs parsons’ checking account creating a clear record of the diversions which they would have avoided if their intent were to evade as discussed previously the record in this case refutes petitioners’ claim that all their cash withdrawals from cedar hill were deposited into mrs parsons’ checking account a second paper trail that petitioners contend they created which rebuts fraudulent intent concerns the accurate recording of all of cedar hill’s cash sales on the pink sheets according to this argument it would have been very simple for mr parsons to avoid ringing up cash sales on the register or to record a lower figure for cash sales on the pink sheets if he intended to evade taxes we find this argument unpersuasive first the record in this case does not establish that the pink sheets accurately recorded cedar hill’s transactions in cash respondent reconstructed unreported income using the bank deposit and cash_expenditures_method not by reference to data on the pink sheets as to the suggestion that mr parsons could have simply avoided ringing up sales on the register if he wished to divert cash surreptitiously we note that mr parsons testified that as pharmacist he did not operate the cash register at cedar hill this task was performed by other employees thus mr parsons could not have readily avoided ringing up cash sales without involving his employees in this scheme in summary we find that in removing cash from cedar hill’s proceeds and failing to record or report such removal to their accountant petitioners engaged in conduct likely to mislead or to conceal spies v united_states u s pincite the amounts petitioners diverted to personal_use that were not reported on their returns for years in a row were substantial in relation to their reported income rebutting inferences of mere mistake or inadvertence the explanations offered by petitioners to cast these events in a more innocent light are implausible and unpersuasive moreover petitioners were both convicted of violations of sec_7206 for filing returns for each year in issue reporting an amount of income which they knew to be false while the convictions under sec_7206 do not estop petitioners from denying fraud for these years they are evidence of fraud absent some credible_evidence that knowingly filing a false return should not be considered indicative of fraud a sec_7206 conviction is highly persuasive of fraud see biaggi v commissioner tcmemo_2000_48 wilson v -- - commissioner tcmemo_1994_454 avery v commissioner tcmemo_1993_344 williamson v commissioner tcmemo_1993_246 on the basis of the foregoing we hold that respondent has shown by clear_and_convincing evidence that the underpayments in and are due to fraud on the part of both petitioners under sec_6653 the fraud of one joint-filing spouse cannot be attributed to the other respondent must show that each spouse engaged in fraud although on the basis of petitioners’ testimony it appears that all or most of the cash diversions from cedar hill may have been the result of mr parsons’ taking cash without recording it as a personal draw mrs parsons’ involvement in and awareness of the diversions is clear according to petitioners’ testimony the cash withdrawals that were not recorded on the pink sheets typically occurred when mrs parsons would call mr parsons at work to request that he make a deposit into her account to cover checks she was writing mrs parsons’ testimony that she had no idea where mr parsons got the money to make these deposits is in the circumstances not credible because she performed daily bookkeeping duties for cedar hill mrs parsons had knowledge of the business’ finances and the extent of petitioners’ use of cedar hill proceeds substantial understatements sec_6661 provides for a 25-percent addition_to_tax on any substantial_understatement a substantial_understatement is one that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6661 the amount of the understatement for purposes of sec_6661 is to be reduced by the portion attributable to any item for which there was substantial_authority or any item that was adequately disclosed see sec_6661 b in addition the commissioner may waive all or part of a sec_6661 addition_to_tax upon a showing by the taxpayer that there was reasonable_cause for the understatement and that the taxpayer acted in good_faith see sec_6661 petitioners have not claimed substantial_authority or adequate_disclosure rather petitioners argue they had reasonable_cause and acted in good_faith and that respondent abused his discretion in denying them relief to show reasonable_cause and good_faith petitioners rely upon the same arguments and explanations they employed in an effort to show that they lacked fraudulent intent these arguments are no more persuasive here nor do we see how petitioners can reconcile their convictions under sec_7206 with a showing of reasonable_cause or good_faith for the foregoing reasons we do not find that respondent acted arbitrarily capriciously or without - - sound basis in fact in not waiving the additions to tax in this case 91_tc_1079 see also rao v commissioner tcmemo_1996_500 to reflect the foregoing decision will be entered for respondent
